In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                              NO. 09-19-00190-CV
                              ________________

                    ALEXANDRO CAMACHO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
________________________________________________________________________

                     On Appeal from the 7th District Court
                            Smith County, Texas
                         Trial Cause No. 007-0235-19
________________________________________________________________________

                          MEMORANDUM OPINION
      Alexandro Camacho appeals his second-degree felony conviction for the

offense of evading arrest or detention.1 A Smith County jury convicted Camacho



      1
        Camacho had a prior conviction for evading arrest or detention, to which he
pled “true” making this a state jail felony offense. See Tex. Penal Code Ann. §
38.04(b)(1). The State also alleged enhancements in the indictment for a prior theft
conviction and retaliation conviction but subsequently abandoned those two
enhancements as alleged in the indictment. Instead, the State sought higher
punishments based on enhancements for prior felony convictions of retaliation and
burglary of a habitation pursuant to a Brooks notice to which Camacho also pled
“true” during the punishment phase.
                                         1
and assessed punishment at eighteen years’ confinement, plus a fine of $1500.00.2

The trial court sentenced Camacho accordingly. In one issue, Camacho argues the

trial court erred by admitting testimony of his gang affiliation during the

guilt/innocence phase of his trial, which was inadmissible under Texas Rules of

Evidence 402 and 404. See Tex. R. Evid. 402, 404. We affirm the trial court’s

judgment.

                                    Background

      While on parole for a fifteen-year theft conviction, Camacho became the

subject of another criminal investigation.3 Upon learning of Camacho’s possible

location on the night of December 13, 2018, police converged upon a known high-

crime area near a park in Tyler, Texas. Multiple Tyler Police Department officers

were staged at several locations in the area.

      Two of these officers were partners Main and Simington. The officers were

normally assigned to the bicycle unit, which focuses on street crime, including drugs

and gang activity, but on the night in question, these officers were in a marked Tyler

police vehicle and in uniform. The vehicle was equipped with a “push guard” and

lights on the front bumper. When the officers observed Camacho walking down the


      2
         This case was transferred to this Court from the Twelfth Court of Appeals in
Tyler, Texas pursuant to a docket equalization order. See Tex. Gov’t Code Ann. §
73.001.
       3
         During the trial, Camacho admitted he had an outstanding warrant for
violating parole on a 2011 theft conviction.
                                          2
street, they approached him in the vehicle without the lights or sirens activated. The

officers testified that they shone the vehicle’s spotlight on Camacho and exited the

vehicle.

      Camacho testified that he saw “a big bright light[,]” that he could tell was

behind him. Camacho explained that he turned his head to the side but never

completely turned around to see where it was coming from. He denied being able to

see the police markings on the side of the vehicle. Camacho described the area he

was in at the time as a bad neighborhood where people are shot and drugs are dealt.

He testified that he was afraid when he heard someone running behind him and,

instead of looking to determine who it was, he ran.

      Both officers testified that as soon as they exited the vehicle, they commanded

Camacho to stop and identified themselves as “Tyler PD[,]” but Camacho

immediately began running away from them. Officer Simington testified that

Camacho looked in their direction, and he believed there was no reason Camacho

would not have been able to see them. Camacho admitted he ran but denied knowing

they were police officers. He initially testified that he never heard anyone tell him

to stop or identify themselves as police. However, on cross-examination, Camacho

conceded that he heard someone say, “Stop.” He continued to deny that he heard

anyone identify themselves as police. The primary dispute here was whether

Camacho knew law enforcement officers were pursuing him when he ran.


                                          3
      A discussion occurred outside of the hearing of the jury during a bench

conference. In an attempt to rebut Camacho’s testimony that he was fearful in this

crime-ridden neighborhood, the State sought to elicit testimony from him regarding

his gang affiliations. Defense counsel responded by denying that Camacho running

out of fear was a defensive theory and stated that he “[didn’t] believe it opened the

door[.]” The trial court overruled this “objection” and allowed the State to question

Camacho regarding his gang affiliations. During the State’s cross-examination,

Camacho initially denied having any gang tattoos entirely and denied being affiliated

with two separate gangs. He later changed his testimony and said he had one gang

tattoo. Upon further examination, Camacho also admitted to being a member of a

prison gang.

      Based on Camacho’s denials, the State called a gang expert, Tyler Police

Detective Chris Miller, as a rebuttal witness. Detective Miller testified that Camacho

had tattoos linked to two separate gangs, including East Side Locos and Valluco, a

prison gang, and further explained that they had photographs of these tattoos. The

defense did not request a running objection, did not request a hearing outside the

jury’s presence, and did not object during any portion of Detective Miller’s

testimony.

      After he was convicted and sentenced to eighteen years of confinement,

Camacho timely appealed.


                                          4
                               Preservation of Error

      On appeal, Camacho argues that pursuant to Texas Rules of Evidence 402 and

404, the trial court should have sustained his objections to (1) Camacho’s testimony

on cross-examination regarding his gang involvement, and (2) the testimony of

Detective Miller regarding Camacho’s gang affiliation. He further asserts that the

erroneous admission of this evidence was harmful.

      During cross-examination, the State elicited testimony from Camacho that he

was in a bad neighborhood, he was scared, and he took off running without looking

to see who was behind him. In response to this, during a bench conference, the State

argued it was entitled to question Camacho regarding his gang involvement to

counter Camacho’s portrayal of himself as a person who was so afraid in that

neighborhood that he would run rather than confront anyone or find out who was

behind him. Defense counsel countered at the bench conference that he “[didn’t]

believe it opened the door[,]” and the trial court overruled the objection.4

      While the record reveals that defense counsel objected out of the jury’s

hearing at a bench conference prior to Camacho’s testimony, Camacho did not object

at any time before, during, or after Detective Miller’s testimony. We conclude that

Camacho failed to preserve error regarding the gang related testimony. See Tex. R.



      4
       In his brief, Camacho concedes that “the objection made at trial to the gang
testimony is not as clear as one might prefer.”
                                          5
App. P. 33.1(a) (requiring a timely objection as a requisite to presenting a complaint

for appellate review); see also Martinez v. State, 98 S.W.3d 189, 193 (determining

that objections to photographs did not preserve error for all other gang related

testimony). A party must continue to object each time inadmissible evidence is

offered, and the Court of Criminal Appeals has explained that “‘it is well settled that

an error in admission of evidence is cured where the same evidence comes in

elsewhere without objection; defense counsel must object every time allegedly

inadmissible evidence is offered.’” Ethington v. State, 819 S.W.2d 854, 858 (Tex.

Crim. App. 1991) (quoting Hudson v. State, 675 S.W.2d 507, 511 (Tex. Crim. App.

1984)); see also Gillum v. State, 888 S.W.2d 281, 285 (Tex. App.—El Paso 1994,

pet. ref’d) (explaining that objection outside jury’s presence concerning only one

witness failed to preserve error for a subsequent witness absent further objection).

      Defense counsel’s objections to Camacho’s testimony did not preserve error

for the detective’s gang related testimony. See Martinez, 98 S.W.3d at 193. Further,

if there was any error in allowing the State to cross-examine Camacho on this issue,

it was cured by the unobjected-to testimony of Detective Miller after Camacho

testified.5 See Gillum, 888 S.W.2d at 284–85 (noting that “[e]rror in the admission

of evidence is cured when the same evidence is admitted elsewhere without


      5
        For purposes of our analysis, we will assume, without deciding, that allowing
the State to cross-examine Camacho regarding his gang affiliation over defense
objection constituted error.
                                          6
objection”). Detective Miller described Camacho’s various tattoos and testified that

several of the tattoos were linked with street gangs and a prison gang, contradicting

Camacho’s repeated denials that he had any tattoos associated with gangs or that he

was a gang member.

      We overrule Camacho’s sole issue for lack of preservation.

                                    Conclusion

      By failing to object each time gang related evidence was offered, Camacho

failed to preserve his complaint regarding the gang related testimony. Accordingly,

we affirm the trial court’s judgment.

       AFFIRMED.

                                        ________________________________
                                               CHARLES KREGER
                                                    Justice

Submitted on July 17, 2020
Opinion Delivered September 30, 2020
Do Not Publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                         7